PER CURIAM.
We reverse the trial court's judgment against Wells Fargo Bank, N.A. We hold that the executive branch has already determined that there is no additional tax due under the unique facts of this case. See § 201.08(5), (6), Fla. Stat. (2010) ; Fla. Admin. Code R. 12B-4.052(12)(a) (2010) ("A renewal that does not add obligor(s) and merely changes the interest rate, the maturity date, or the payment terms is not subject to tax, provided tax was paid on the original document and the original document is attached to the renewal."). Accordingly, it was reversible error for the trial court to enter judgment against Well Fargo on this basis.
Reversed and remanded.
KELLY, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.